Per Curiam.

This appeal involves electronic data processing equipment and supplies used in connection therewith. This equipment produces magnetic tapes used in the distribution of appellant’s publications and promotional material. The tapes *5contain customer addresses, label information and statistical information, perform certain payroll functions, and, after being processed, are removed from the equipment. The Board of Tax Appeals found that this equipment plays no direct part in the manufacturing or in the 'wrapping or packaging of appellant’s product, and that the rental or purchase of same should not be excepted from the sales and use taxes.
The tapes, after being removed from such equipment, are placed in another class of equipment and control the producr tion of rolls of mailing and shipping labels which are directly attached to mailing wrappers and contain subscriber information, such as names, addresses, periodicals, quantity, issues and account numbers. Other equipment in this class is used exclusively for promotion and advertising and directly addresses customers’ products for shipment. The Board of Tax Appeals found that this class of equipment is used directly in the production and shipping process of appellant’s product, and that the rental and purchase thereof should be excepted from the sales and use taxes.
Appellant’s second assignment of error that the so-called “use-on-use” exception created by the amendment of Section 5739.02, Revised Code, effective January 2, 1962, should have been applied was not raised before the Board of Tax Appeals and will not be considered here.
The decision of the Board of Tax Appeals not being unreasonable or unlawful is hereby affirmed.

Decision affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, White and Brown, JJ., concur.
White, J., of the Eighth Appellate District, sitting for Schneider, J.